Name: 91/627/EEC: Council Decision of 7 October 1991 concerning the conclusion of the Framework Agreement for cooperation between the European Economic Community and the United Mexican States
 Type: Decision
 Subject Matter: European construction;  international affairs;  America
 Date Published: 1991-12-11

 Avis juridique important|31991D062791/627/EEC: Council Decision of 7 October 1991 concerning the conclusion of the Framework Agreement for cooperation between the European Economic Community and the United Mexican States Official Journal L 340 , 11/12/1991 P. 0001 - 0001COUNCIL DECISIONof 7 October 1991concerning the conclusion of the Framework Agreement for cooperation between the European Economic Community and the United Mexican States(91/627/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the Community should approve, for the attainment of its aims in the sphere of external economic relations, the Framework Agreement for cooperation negotiated with the United Mexican States, HAS DECIDED AS FOLLOWS: Article 1The Framework Agreement for cooperation between the European Economic Community and the United Mexican States is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Decision. Article 2The President of the Council shall give, on behalf of the Community, the notification provided for in Article 43 of the Agreement (3). Article 3The Commission, assisted by representatives of the Member States, shall represent the Community in the Joint Committee set up by Article 39 of the Agreement. Done at Luxembourg, 7 October 1991. For the CouncilThe PresidentW. KOK(1) OJ N ° C 91, 9. 4. 1991, p. 4. (2) OJ N ° C 267, 14. 10. 1991. (3) See page 16 of this Official Journal.